                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

CHRISTOPHER MATRAS and MEGAN                      )
MATRAS, individually and on behalf of their       )
minor children, C.M. and M.M.,                    )
                                                  )
                Plaintiffs,                       )
                                                  )
v.                                                )           No. 3:18-CV-297-HBG
                                                  )
VENTURE RESORTS, INC., d/b/a CABINS               )
OF PIGEON FORGE and d/b/a CABINS OF               )
THE SMOKY MOUNTAINS, et al.,                      )
                                                  )
               Defendants.                        )


                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 27].

       Now before the Court is a Motion to Amend Complaint to Add Non-Parties Pursuant to

Tenn. Code Ann. § 20-1-119 [Doc. 29]. For grounds, Plaintiffs seek to amend their Complaint to

add Eden Crest Vacation Rentals, Inc., and Eden Crest Properties, LLC, as parties to this action

based on the allegations of comparative fault against them contained in the Answer of Defendants

Venture Resorts, Inc., James Plair, and Katherine Plair. Plaintiffs represent that Defendants do not

oppose the Motion. Finally, the Court observes that Plaintiffs attached the proposed First

Amended Complaint [Doc. 29-1] to their Motion in accordance with Local Rule 15.1.

       The Court finds that Plaintiffs’ Motion is supported by good cause, see Fed. R. Civ. P. 15,

and it complies with the Rules of this Court, see E.D. Tenn. L.R. 15.1. In addition, Defendants do

not oppose the Motion. Accordingly, Plaintiffs’ Motion to Amend Complaint to Add Non-Parties
Pursuant to Tenn. Code Ann. § 20-1-119 [Doc. 29] is GRANTED. Plaintiffs SHALL FILE their

First Amended Complaint [Doc. 29-1] as their operative pleading in CM/ECF on or before

November 9, 2018.

      IT IS SO ORDERED.

                                        ENTER:




                                        United States Magistrate Judge




                                           2
